Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 24-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steuer et al. (USPN 6,671,528-Cited by the Applicant) in view of Quistroff et al. (USPN 2001/0035503-cited by the Applicant) in view of Brandis (“Fluid physiology” website created on May 3rd 2005-Cited by the Applicant (according to wayback machine (web.archive.org)) (http://www.anaesthesiamcq.com/FluidBook/fl2_2.php) -previously cited) further in view of Belalcazar et al. (USPN 20040102712-Cited by the Applicant).
Steuer et al. discloses a system for determining termination range for administering a diuretic (Col.15 line 30-Col.16 line 30). A finger clip assembly includes at least a pair of emitters and a photodiode (Col. 13 line 43-Col. 14 line 22). Further, changes in blood flow are determined by various techniques including optical, pressure, piezo and strain gage methods, and the blood volume value is obtained (Col.6 line 16-Col.8 line 40, Col.8 line 61 -Col.11 line 47, Col.15 line 30-Col.16 line 30). Steuer discloses obtaining hematocrit value and hemoglobin value (Col.6 line 16-Col.8 line 40, Col.8 line 61 -Col.11 line 47, Col.15 line 30-Col.16 line 30). Steuer et al. fails to explicitly disclose that the hemoglobin value is determined during administration of a diuretic to the patient. Quistorff et al. discloses obtaining measurement of hemoglobin concentration and blood perfusion after administration of a substance that will affect blood circulation ([0014]-[0016]). Steuer et al. in view of Quistroff et al. fails to explicitly disclose determining intravascular volume index (plasma volume). Brandis discloses that plasma volume can be determined indirectly if the blood volume and hematocrit values are known (2.2.5 blood volume). Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to plug in the blood volume and hematocrit values obtained as taught by Steuer et al. in view of Quistroff et al. into the plasma volume equation taught by Brandis in order to obtain plasma volume value. Steuer et al. in view of Quistroff et al. in view of Brandis fails to disclose comparing the tracked IVI levels with a first predetermined threshold and activate an alert (provide an indication) if the computed IVI level satisfies threshold. Belalcazar et al. discloses comparing the obtained value with the stored value in order to determine if the obtained value exceeds the threshold value. If the obtained value exceeds the threshold value a warning flag may be set, or an alarm triggered ([0060]).
 Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to plug in the blood volume and hematocrit values obtained as taught by Steuer et al. in view of Quistroff et al. into the plasma volume equation taught by Brandis in order to obtain plasma volume value.
Claims 24-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steuer et al. (USPN 6,671,528-cited by the Applicant) in view of Quistroff et al. (USPN 2001/0035503-cited by the applicant) in view of Brandis (“Fluid physiology”-Cited by the Applicant, website created on May 3rd 2005 (according to wayback machine (web.archive.org)-previously cited) in view of Berkow et al. (USPN 2007/0088222-Cited by the Applicant) in view of Korman (USPN2004/0152956-Cited by the Applicant).
Steuer et al. discloses a system for determining hematocrit transcutaneously, non-invasively and continuously (Col.15 line 30-Col.16 line 30). A finger clip assembly includes at least a pair of emitters and a photodiode (Col. 13 line 43-Col. 14 line 22). Further, changes in blood flow are determined by various techniques including optical, pressure, piezo and strain gage methods, and the blood volume value is obtained (Col.6 line 16-Col.8 line 40, Col.8 line 61 -Col.11 line 47, Col.15 line 30-Col.16 line 30). Steuer discloses obtaining hematocrit value and hemoglobin value (Col.6 line 16-Col.8 line 40, Col.8 line 61 -Col.11 line 47, Col.15 line 30-Col.16 line 30). Steuer et al. fails to explicitly disclose that the hemoglobin value is determined during administration of a diuretic to the patient. Quistorff et al. discloses obtaining measurement of hemoglobin concentration and blood perfusion after administration of a substance that will affect blood circulation ([0014]-[0016]). Steuer et al. in view of Quistroff et al. fails to explicitly disclose determining intravascular volume index (plasma volume). Brandis discloses that plasma volume can be determined indirectly if the blood volume and hematocrit values are known (2.2.5 blood volume). Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to plug in the blood volume and hematocrit values obtained as taught by Steuer et al. in view of Quistroff et al. into the plasma volume equation taught by Brandis in order to obtain plasma volume value. Steuer et al. fails to explicitly disclose determining intravascular volume index (plasma volume). Brandis discloses that plasma volume can be determined indirectly if the blood volume and hematocrit values are known (2.2.5 blood volume). Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to plug in the blood volume and hematocrit values obtained as taught by Steuer et al. into the plasma volume equation taught by Brandis in order to obtain plasma volume value. Steuer et al. in view of Brandis fails to disclose monitoring the progress of edema based on intravascular volume levels (plasma volume levels). Berkow et al. discloses that intravascular volume overload can occur in patients which induce acute right ventricular failure and pulmonary edema ([0006], [0041]). Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to utilize the intravascular volume levels (plasma volume levels) obtained by Steuer et al. in view of Brandis in order to monitor edema as taught by Berkow et al., since such modification would have provided diagnostic information regarding various heart failures. Steuer et al. in view of Brandis in view of Berkow et al. fails to disclose activating an alert if the determined IVI levels are approximately equal to or greater than a predetermined threshold. Korman discloses determining blood volume values, impedance and weight values (all the values that contribute in determining IVI levels). Korman discloses that the calculated parameters and optionally the raw data are preferably stored in a log file or a database 115, and agent software 109 preferably performs another algorithm for generating an alert if the medical parameters showed a value beyond the normal expected values (see the entire document specifically [0048]-[0052]). Therefore, it would have been obvious to one having ordinary skills in the art to incorporate the alert system of Korman into the device of Steuer et al. in view of Brandis in view of Berkow et al., since such modification would have alerted the user when the patient's vital signs are in the danger level and require further attention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARJAN FARDANESH/Primary Examiner, Art Unit 3791